Personal injury.  The plaintiff, Guy Wilcox, on the 20th day of November, 1946, commenced this action against the defendant Otto Pethke and his insurance carrier, the Home Mutual Insurance Company, to recover damages sustained by the plaintiff in an automobile collision which occurred at 1:30 a.m. on the morning of May 18, 1946, and which the plaintiff alleges was due to the negligence of the defendant.  The case was tried to a jury.  The jury found both parties causally negligent and apportioned the negligence twenty per cent to the plaintiff and eighty per cent to the defendant.  Judgment was entered on the verdict on April 8, 1948, in favor of the plaintiff for $747.80 damages, from which the defendants appeal.  Additional facts will be stated in the opinion.
The principal contention of the defendants upon this appeal is that the evidence does not sustain the findings of the jury, which it is claimed are contrary to the *Page 370 
physical facts.  The defendants moved for a directed verdict, which the trial court denied.  The court said:
"I think the inquiry goes to the position of the cars at the time of the collision as distinguished from the position of the cars at and immediately before the collision, which would involve the question of control and management and lookout of the drivers," and denied the motion.
We have carefully examined the record and arguments of counsel and no useful purpose would be served by setting out a statement of facts.  It is considered that the court was clearly right at the close of all the evidence in submitting the case to the jury and in entering judgment on the verdict.
The defendants also contend that the apportionment of negligence by the jury is grossly disproportionate and contrary to the great weight of the credible evidence.  We find nothing in the record to support this contention which is based substantially upon the same factual basis as that upon which the defendants claimed that the evidence did not sustain the finding of the jury.  The finding of the jury being sustained as to the negligence of the parties, the contention of the defendants that the apportionment of the negligence is disproportionate also fails.
By the Court. — Judgment affirmed. *Page 371